COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-15-00114-CV


JONATHAN DAVID TSUCHIYA                                          APPELLANT

                                     V.

THE STATE OF TEXAS, THE CITY                                     APPELLEES
OF BEDFORD, THE CITY OF
COLLEYVILLE, THE CITY OF
EULESS, THE CITY OF
GRAPEVINE, AND THE CITY OF
WESTLAKE


                                  ----------

         FROM THE 153RD DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 153-269543-13

                                  ----------

                       MEMORANDUM OPINION1

                                  ----------

     On April 1, 2015, we notified Appellant Jonathan David Tsuchiya that this

appeal may be dismissed for want of jurisdiction because the “Order Granting


     1
      See Tex. R. App. P. 47.4.
Defendants’ Motion to Dismiss, Plea to the Jurisdiction, or in the Alternative,

Motion for Summary Judgment” did not dispose of Tsuchiya’s claims against

Appellee The State of Texas.2 See Lehmann v. Har-Con Corp., 39 S.W.3d 191,

200 (Tex. 2001) (explaining that a judgment is final for purposes of appeal if it

(1) actually disposes of all claims and parties or (2) states with unmistakable

clarity that it is a final judgment). Tsuchiya filed a response, but it does not show

grounds for continuing the appeal. Accordingly, we dismiss this appeal for want

of jurisdiction. See Tex. R. App. P. 43.2(f).

                                                     PER CURIAM

PANEL: MEIER, GABRIEL, and SUDDERTH, JJ.

DELIVERED: April 30, 2015




      2
       Nor does the order state with unmistakable clarity that it is final.

                                          2